PARKER, Judge.
Defendant first assigns error to denial of his motion to quash the indictments made on the ground that they were “too vague and insufficient, too broad and general.” The bills of indictment contained allegations sufficient to set forth fully and clearly all essential elements of the offenses charged. The words, “with force and arms,” included in each bill, constitute a formal phrase traditionally included in bills of indictment and have no significance as an element of the specific crimes charged. State v. Acrey, 262 N.C. 90, 136 S.E. 2d 201 (1964). Defendant’s first assignment of error is overruled.
Defendant next assigns error to the court’s permitting the owner of the stolen automobile to testify that in his opinion the car had a “value” of about eighteen hundred dollars, contending that the question should have been limited to the witness’s opinion as to “market value” and citing State v. Dees, *53214 N.C. App. 110, 187 S.E. 2d 433 (1972) for the proposition that the market value of the stolen item is generally used in determining whether the crime is felonious or non-felonious. We note that no objection was made to the form of the question, no motion was made to strike the witness’s answer, and no assignment of error was made to the charge of the court to the jury, which is not included in the record on this appeal. We hold that the witness’s testimony as to his opinion of the “value” of the stolen automobile was properly admitted and was sufficient to require submission to the jury of an issue as to defendant’s guilt of felonious larceny under G.S. 14-72. Defendant’s second assignment of error is overruled.
Defendant’s motions for directed verdict were properly overruled. There was no fatal variance between the allegations in the bills of indictment and the State’s proof in either case, as defendant now contends. In the larceny case the stolen property was described in the bill of indictment as “a 1970 Plymouth, Serial #PM14360F239110, the personal property of George Edison Biggs.” The evidence showed the taking by defendant of a 1970 Plymouth automobile which was owned by George Edison Biggs. The fact that there was no evidence as to the serial number is immaterial.
In the escape case the bill of indictment charged that defendant escaped while lawfully confined in the North Carolina State Prison System in the lawful custody of the North Carolina Department of Correction. The evidence showed he escaped while assigned by an official of the Department of Correction to work under an employee of the State Highway Commission. This constituted an escape from the State Prison System. State v. Whitley, 264 N.C. 742, 142 S.E. 2d 600 (1965).
In defendant’s trial and in the judgments appealed from we find
No error.
Chief Judge Brock and Judge Hedrick concur.